—In an action to recover damages for violations of Civil Rights Law § 50-b, the third-party plaintiff appeals from an order of the Supreme Court, Queens County (Polizzi, J.), dated September 22, 1997, which granted the motion of the third-party defendants Grosso/ Jacobson Entertainment Corporation, Grosso/Jacobson Productions, Inc., and Sonny Grosso, pursuant to CPLR 3211 (a) (7) to dismiss the third-party complaint insofar as asserted against them.
*485Ordered that the order is affirmed, with costs.
The defendant Joseph Cialone was sued by the plaintiff to recover damages for alleged violations of Civil Rights Law § 50-b (see, Feeney v City of New York, 255 AD2d 483 [decided herewith]).
On November 5, 1996, Cialone commenced a third-party action against, among others, the respondents, alleging breach of an oral contract in which they allegedly agreed to reimburse him for legal fees incurred in defending the main action. However, in view of the fact that Cialone’s submissions failed to allege consideration which could support a cause of action for breach of contract, the Supreme Court properly dismissed the third-party complaint insofar as asserted against the respondents (see, CPLR 3013; Silver v Mohasco Corp., 62 NY2d 741; National Citizens’ Bank v Toplitz, 178 NY 464, 467; 22 NY Jur 2d, Contracts, § 66; 4 Carmody-Wait 2d §§ 29:1, 29:3).
Cialone’s remaining contention is without merit. Copertino, J. P., Sullivan, Pizzuto and Goldstein, JJ., concur.